Citation Nr: 1142927	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.



WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and his son-in-law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant seeks recognition as a Veteran for purposes of entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2011, the appellant testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript is associated with the claims folder.


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Eligibility for this benefit is predicated on meeting the criteria for veteran status as defined in Section 1002 (d), which provides that an eligible person is any person who (1) served - (A) before January 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders who were appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if there is reason to believe that information provided to service department was erroneous (e.g., misspelled name), VA may be required to resubmit request for information to service department.) 

It has been held that a person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

In June 2009, the appellant submitted to the RO a document issued by the Philippines Veterans Affairs Office (PVAO) certifying that the appellant was a veteran of the Philippine Revolution/World War II having served with Squadron 33, Hukbalahap from 1942 to 1945.  See PVAO Form No. 002 dated May 2009.  This office awarded the appellant old age pension based on his status as a "Deserving Guerilla."  At that time, the appellant reported entering active duty in October 1942 and being discharged in 1945.  See VA Form 21-4138 received June 2009.

The Manila RO found that the appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at their site.  See VA Form 21-3101 (JF) dated December 2009.

Additionally, the National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  See VA Form 21-3101 (JF) received in February 2010 and October 2010.  Notably, the certification in October 2010 was based upon actual review of PVAO Form No. 002 dated May 2009.  See VA Form 21-3101 (JF), Box 19, received in October 2010.

In October 2011, the appellant testified that the information provided to the NPRC was correct, including his name, service number and unit of assignment.  He indicated having no additional information to provide.

In this case, the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The certifications from the Philippine Veteran Affairs Office submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department but rather a document from the Philippine government. 

As such, the May 2009 PVAO Form No. 002 submitted by the appellant may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

More importantly, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the USAFFE.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

The Board stresses to the appellant that establishing veteran status with service in the Philippine Commonwealth Army is limited by the requirements and proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These provisions require that an applicant prove service in the Philippine Commonwealth Army with either official documentation issued by a United States service department or verification of the claimed service by such a department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. App. 325 (2007).  There are no other means.  Id.

Quite simply, recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the USAFFE.  The appellant may not, therefore, be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  The claim, therefore, must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for certain VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

However, it does not appear to the Board that the VCAA is applicable to the type of claim at hand, which involves a claim not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

Furthermore, the issue in this case is limited to the appellant establishing his veteran status for purposes of Filipino Veterans Equity Compensation Fund.  In this case, the appellant has submitted all documents in his possession.  The NPRC has refused certification in this case based upon review of those records.  The appellant has not argued, and the record does not show, that the certification refusal was based on incorrect, incomplete, or erroneous information to warrant any further attempts at verification.  See generally Sarmiento, 7 Vet. App. at 86; D'Amico, 209 F.3d at 1327.

Importantly, the NPRC reviewed the May 2009 PVAO Form No. 002 submitted by the appellant.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any service department records in determining veteran status). 

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant had attempted to establish veteran status but had no official service department records and the NPRC refused to verify the claimed Philippine service.  The Palor Court held that the VA's failure properly notify the claimant of the means to establish veteran status under 38 C.F.R. § 3.203 and § 3.41 was harmless error as a matter of law. 

The Court reasoned as follows: "This is so because based on the U.S. service department's refusal to certify, there are presumably no documents issued by the U.S. service department that the appellant could submit to VA that would show qualifying service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor precedent, and there are no further means to verify the claimed service by the appellant rendering him ineligible for the benefits being sought as a matter of law.  Palor, 21 Vet. App. at 332-3.  In such a situation, no amount of notice or further assistance to the appellant can change the legal outcome so that any notice deficiency constitutes harmless error.  Id.  See also Mason v. Principi, 16 Vet. App. 129, 132   (2002) (VCAA not applicable as claimed service during the Iranian hostage crisis was not a "period of war" for purposes of entitlement to nonservice-connected pension benefits). 

As noted in Soria, and reiterated in Palor, the appellant's "only recourse lies within the relevant service department, not the VA."  Soria, 118 F.3d at 749.  See Palor, 21 Vet. App. at 333.

Finally, the Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that the hearing officer duties identified at 38 C.F.R. § 3.103(c)(2) only apply to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (holding that 38 C.F.R. § 3.103(c)(2) required that the VLJ who chaired a hearing fulfill had (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

While the provisions of 38 C.F.R. § 3.103(c)(2) are not applicable to the case at hand, the Board nonetheless notes that, at the October 2011 hearing, this AVLJ specifically identified for the appellant the dispositive issue on appeal, and directed specific questions to the appellant to ensure that VA had all relevant evidence prior to deciding this claim.  See Transcript of October 2011 Board hearing, pp. 3-4.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in developing this case.


ORDER

Eligibility for benefits under the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is denied.



____________________________________________
D. MARTZ Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


